Smith, J.
Garfield County has. appealed from the same order of the State Board of Equalization and Assessment appealed from in other cases decided today, including County of Blaine v. State Board of Equalization & Assessment, ante p. 471, 143 N. W. 2d 880.
The board ordered Garfield County to increase its assessed valuation of rural land 39 percent. The adjustment increased the percentage assessment-sales ratio for Garfield County to 33.08, whereas the mean and median of adjusted ratios for all counties are 28.07 and 27.36 respectively. This deviate establishes arbitrary action, the record containing no contrary evidence. See County of Blaine v. State Board of Equalization & Assessment, supra.
The final decision of the board ordering Garfield Coun*492ty to increase its assessed valuation of rural land 39 percent is reversed.
Reversed.
Carter and Spencer, JJ., concur in result.